                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

SCOTLYNN USA DIVISION, INC.,

            Plaintiff,

v.                                       Case No:     2:18-cv-521-FtM-99NPM

TITAN TRANS CORPORATION,

            Defendant.


                                OPINION AND ORDER

       This matter comes before the Court on Defendant’s Motion for

Summary Judgment (Doc. #46) filed on July 24, 2019.                      Plaintiff

filed a Response in Opposition (Doc. #50) on August 21, 2019.                   A

Reply (Doc. #53) and Surreply (Doc. #60) were filed.                     Defendant

also   moves    to    strike    (Doc.    #54)   the   Affidavits    submitted   by

plaintiff      in    opposition     to    summary     judgment,    and   plaintiff

responded (Doc. #60).          For the reasons set forth below, the Motion

for Summary Judgment is granted in part and denied in part and the

Motion to Strike is denied.

                                          I.

       This case stems from damage to cargo that occurred during

interstate     transport       by   defendant   Titan    Trans    Corporation   (a

common carrier) for plaintiff Scotlynn USA Division, Inc. (a motor

freight brokerage company).             Titan Trans was hired by Scotlynn to

transport 21 boxes containing a total of 42,147 pounds of beef to
Cargill, Inc. in accordance with a Bill of Lading.                       The boxes

tipped    over    while    in   transit    and   Cargill   rejected      the   load.

Thereafter       Cargill    filed    a    damage   claim    with   Scotlynn      for

$89,832.58, which Scotlynn paid.                 Scotlynn claims it suffered

damage as a result of Titan Trans’ mishandling of the cargo

entrusted to it and in its exclusive control during transport.

        Only two claims remain – a claim for contractual indemnity

under a Property Broker/Carrier Agreement (the “Agreement”) and

for violation of the Carmack Amendment to the Interstate Commerce

Act, which governs a motor carrier’s liability for the loss of or

damage to goods shipped in interstate commerce.              49 U.S.C. § 14706.

(Doc. #5.)       Defendant moves for summary judgment on both claims,

arguing that the undisputed evidence establishes that it did not

cause any of the damages claimed and is therefore exempted from

liability.       Defendant also argues that the indemnity claim is

preempted by the Carmack Amendment.

                                          II.

     Summary      judgment      is   appropriate    only   when    the   Court   is

satisfied that “there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.”     Fed. R. Civ. P. 56(a).          “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”            Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).                A fact is “material”



                                         - 2 -
if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).      “A

court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004) (citing Anderson, 477 U.S. at 251).

     In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.   Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).    However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999) (quoting Warrior Tombigbee Transp.

Co. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983) (finding

summary judgment “may be inappropriate even where the parties agree

on the basic facts, but disagree about the factual inferences that

should be drawn from these facts”)).   “If a reasonable fact finder

evaluating the evidence could draw more than one inference from

the facts, and if that inference introduces a genuine issue of

material fact, then the court should not grant summary judgment.”

Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1315 (11th Cir. 2007).




                               - 3 -
                                 III.

      The undisputed material facts are as follows: Titan is a

common carrier who transports freight to and from points throughout

the country.   On May 12, 2014, Scotlynn and Titan entered into a

contract entitled “Property Broker/Carrier Agreement.”       On or

about September 21, 2016, Scotlynn hired Titan to transport 21

boxes containing a total of 42,147 pounds of beef from Augusta,

Georgia to Butler, Wisconsin on behalf of Scotlynn’s customer.

Upon arrival it was discovered that the boxes of beef tipped over

while in transit, and the receiver rejected the load in its

entirety.

      The parties, however, dispute the way the beef was loaded.

Defendant submits the Affidavit of Buguslaw Zaranski, previously

employed by Titan who was the driver of the shipment at issue.

Zaranski states that FPL Food, LLC was the shipper of the beef to

be transported to Cargill.    (Doc. #46-1, ¶ 3.)   When picking up

the load, Zaranski backed his trailer into the loading area, which

was a secured, food-safe area.    He states that FPL did not permit

him to exit the vehicle during the loading.   (Id., ¶¶ 5, 6.)   FPL

loaded, secured, and sealed the beef cargo onto the trailer without

Zaranski’s supervision or participation.   Zaranski states he could

not view the loading of the beef, could not verify how it was

secured, and could not open the trailer after loading.     (Id., ¶

7.)   He states that while driving the load he was not aware of any



                                 - 4 -
shifting of the cargo and that he accelerated and braked without

any unusual incidents or harsh turns.       (Id., ¶ 10.)

       In response, Scotlynn submits the Affidavit of Rick Miller,

a Transportation Manager with Cargill, Inc.           Miller states that

Cargill has purchased tens of thousands of loads of beef from FPL

and he is familiar with FPL’s procedures for loading beef and

bracing it for transit.     (Doc. #50-1, ¶ 6.)    Miller was not present

at the loading of the beef in this case, but provides testimony

and opinion based upon his familiarity with FPL’s loading methods

generally.    In this regard, Miller states that while loading beef

onto a trailer, FPL permits the driver to observe loading.             When

loading was complete, FPL gave the driver a seal for the trailer

along with a bill of lading for signature.       FPL required the driver

to close the trailer doors and seal the trailer, and the driver

could inspect the load before signing a bill of lading.             (Id., ¶

7.)    Miller opines after reviewing the pictures of the load in

this case that extreme braking caused the damage.            (Id., ¶¶ 11,

12.)

       Scotlynn   also   submits   the   Affidavit    of   Richie   Sowell,

Logistics Account Manager for Scotlynn.              Sowell prepared the

Carrier Conformation for the shipment at issue, which is Scotlynn’s

means of confirming with the carrier the details of pickup and

delivery of the load, the equipment required to transport the load,

and the amount Scotlynn will pay the carrier.          (Doc. #50-2, ¶ 6.)



                                   - 5 -
In Sowell’s experience, it is uncommon for a shipper to prevent

the driver from viewing or inspecting the loaded cargo before the

trailer doors are closed and sealed.         (Id., ¶ 8.)    When those

instances occur, it is custom in the industry for the driver to

note “shippers load and count,” or words to that effect on the

bill of lading.    The driver will ordinarily also report this to

Scotlynn.    Neither occurred in this case.       (Id.)    Sowell also

opines that extreme braking would cause the beef to tip as it did

in this case.   (Id., ¶¶ 13, 14.)

      Finally, Scotlynn submits the Affidavit of Kevin Kollker,

Scotlynn’s Director of Operations, who also states that extreme

braking caused the damage at issue in this case.         (Doc. #50-3, ¶

6.)

  A. Motion to Strike

      Defendant moves to strike the Affidavits of Miller and Sowell,

because they were not previously disclosed as witnesses in its

mandatory initial disclosures, in violation of Federal Rule of

Civil Procedure 26(a) and (e).      With regard to Sowell, defendant

argues that Scotlynn waited more than two months after the due

date for disclosures had passed and after Titan filed its motion

for summary judgment to disclose him.         With regard to Miller,

Scotlynn’s   disclosure   only   disclosed    “unknown    employees   of

Cargill”, but it did not disclose that any unknown employees would

be offering expert testimony surrounding what circumstances are



                                 - 6 -
necessary to cause damage to the beef.                 Instead, Scotlynn only

disclosed that unknown employees would have “knowledge regarding

the company’s policies and procedures for its suppliers loading

tractor     trailers    in   September     of    2016;     and   circumstances

surrounding the loss of the load that is the subject of this

lawsuit.”

      Scotlynn responds that its initial disclosures stated that

they could be supplemented.       Additionally, discovery in this case

does not close until January and Titan filed its Motion for Summary

Judgment five and a half months before the close of discovery,

prior to the parties conducting any discovery at all.                  Scotlynn

argues that many of the facts that Titan asserts are undisputed

have not been adequately developed through discovery and requests

that the Court defer a ruling on summary judgment until discovery

has   occurred   pursuant    to   Federal       Rule   56(d).     In   support,

Scotlynn’s counsel submitted her Affidavit that details the facts

that will be sought through discovery and how they are expected to

create issues of material fact.          (Doc. #50-4.)

      Federal Rule 26 requires the parties to disclose the names of

all people likely to have discoverable information and a copy of

all documents the party may use to support its claim.                  Fed. R.

Civ. P. 26(a)(1) (A)-(B).         The rule does not require disclosure

of documents or the names of people that will be used “solely for

impeachment.”     Id.    If a party fails to provide information or



                                   - 7 -
identify a witness as required by Rule 26(a) or (e), the party is

not allowed to use that information or witness to supply evidence

on a motion, at a hearing, or at trial, unless the failure was

substantially justified or is harmless.              Fed. R. Civ. P. 37(c);

Murdick v. Catalina Marketing Corp., 496 F. Supp. 2d 1337, 1347

(M.D. Fla. 2007) (citation omitted).

      Federal Rule 37(c)(1) provides that the Court can strike

Scotlynn’s references to the evidence and can prevent Scotlynn

from relying on the undisclosed evidence in a motion or at trial;

however, exclusion is not mandatory.           Rule 37(c)(1) provides that

instead of sanctioning a party by excluding evidence, the Court

may impose other appropriate sanctions.              Those sanctions include

awarding, upon motion, reasonable expenses and attorney’s fees

incurred because of the discovery violation.                Fed. R. Civ. P

37(c)(1)(A).    See also Bearint ex rel. Bearint v. Dorell Juvenile

Group, Inc., 389 F.3d 1339, 1348–49 (11th Cir. 2004).

      The Eleventh Circuit considers three factors when reviewing

a district court’s decision to exclude previously undisclosed

evidence under Rule 37: (1) the importance of the evidence; (2)

the   reason   for   the   party’s   failure    to   disclose   the   evidence

earlier; and (3) the prejudice to the opposing party if the

evidence is considered.        Bearint, 389 F.3d at 1353; Cooley v.

Great S. Wood Preserving, 138 F. App’x 149, 160-61 (11th Cir.

2005).



                                     - 8 -
       The Court finds that the Motion to Strike is due to be denied

because the reason provided by Scotlynn for its failure to disclose

the evidence earlier is well taken.           Scotlynn states that when it

drafted the Rule 26 disclosures Scotlynn did not have the Carrier

Confirmation Sheet or any information that would lead her to

conclude that Mr. Sowell would have discoverable information with

any bearing on the claims or defenses.          With regard to Mr. Miller,

Scotlynn included an “unknown representative of Cargill” as a

witness.     Once Scotlynn conducted investigation of the evidence

presented by Titan in support of summary judgment, the additional

evidence and witnesses came to light.          Scotlynn acknowledges that

it should have supplemented its Rule 26 disclosures at that time,

but that discovery would still need to be conducted in any event

and there is still ample time to do so.                 Federal Rule 26(e)

requires supplementation in a timely manner if the party learns

that   in   some   material   respect   the    disclosure   or   response   is

incomplete or correct.        Given that discovery does not close until

January 2020 and that Titan has the opportunity to confront the

evidence,    the   Court   will   not   strike    the   Miller   and   Sowell

Affidavits. 1




       1
       However, the Court is making no determination at this time
as to the admissibility of the Affidavits.



                                    - 9 -
  B. Summary Judgment

     Titan requests that the Court find summary judgment in its

favor because it did not cause any of the damages claimed and is

therefore    exempted     from   liability,   relying   on   the   driver’s

Affidavit.    However, as outlined above, a dispute of material fact

clearly exists as to the manner in which the cargo was loaded and

what occurred during the transport.            Even so, defendant argues

that it has provided direct evidence from its driver that he took

no part in securing the load and that he handled the truck

carefully and accelerated and braked without any unusual incidents

or harsh turns (Doc. #46-1, ¶ 10), and plaintiff has offered

nothing in response except circumstantial evidence.                However,

“[w]here the evidence is circumstantial, a court may grant summary

judgment when it concludes that no reasonable jury may infer from

the assumed facts the conclusion upon which the non-movant’s claim

rests.”     Mize v. Jefferson City Bd. of Educ., 93 F.3d 39, 743

(11th Cir. 1996).       The Court does not reach such a conclusion here

as a reasonable jury could infer from the damage that extreme

braking played a role based on the photographs of the damage that

plaintiff submitted in opposition to summary judgment (Doc. #50-

1, pp. 4-11).      See Fed. R. Civ. P. 56(c)(3) (“The court need

consider only the cited materials, but it may consider other

materials    in   the    record.”)      And   on   summary   judgment,   all




                                     - 10 -
reasonable inferences must be drawn in favor of the non-moving

party.

  C. Preemption

     Defendant      further    argues   that   Count     I   for    contractual

indemnity is preempted by the Carmack Amendment.             State law claims

like a breach of the contract between the broker and carrier for

“failures in the transportation and delivery goods” are generally

preempted by the Carmack Amendment.         Smith v. UPS, 296 F.3d 1244,

1246 (11th Cir. 2002).         “In other words, separate and distinct

conduct rather than injury must exist for a claim to fall outside

the preemptive scope of the Carmack Amendment.”                    Id. at 1249.

Scotlynn   argues    that     preemption   does   not    apply     because   the

Agreement between Titan and Scotlynn was not for transportation of

a specific item of freight, but was governed by the parties’

ongoing business relationship and extended beyond any particular

shipment of goods.      In this regard, Scotlynn points out that the

allegations in the Amended Complaint state that Scotlynn seeks

indemnification for the damages it already paid to its customer,

Cargill, provided for by Paragraph 12(c) of the Agreement.

     Here, it is clear that plaintiff’s indemnification claim

arises from defendant’s failure to transport and deliver the goods

in accordance with the Agreement; plaintiff has not alleged any

conduct that is separate and distinct from defendant’s failure to

transport and deliver their possessions.                Although Count I is



                                   - 11 -
titled “indemnification,” plaintiff alleges that Titan has failed

to pay Scotlynn as required by Paragraph 12(c) of the Agreement,

which    the    failure   to   pay   would      constitute     a   breach    of   the

Agreement.       The Eleventh Circuit has noted that the Supreme Court

has described the preemptive effect of the Carmack Amendment very

broadly    and     preempts    breach    of     contract      claims     where    the

allegations concern a carrier’s failure to provide transportation

and delivery services.         See Smith, 296 F.3d at 1249.             Thus, to the

extent    that    plaintiff    seeks    $89,832.68       in   damages     under   the

Agreement, the claim is preempted.

      However,     Scotlynn     notes    that     the    Eleventh       Circuit   has

excluded an       intermediary’s     contract-based        indemnity      claim   for

attorney’s fees and costs from the preemptive effect of the Carmack

Amendment.       UPS Supply Chain Solutions, Inc. v. Megatrux Transp.,

Inc., 750 F.3d 1292, 1294 (11th Cir. 2014) (“As the Supreme Court

has     held,    attorney’s     fees    do      not     enlarge    or    limit    the

responsibilities of the carrier for loss of property. Nor does a

claim for attorney’s fees pose an obstacle to the accomplishment

of the Amendment’s purpose.”).            Therefore, plaintiff seeks leave

to amend Count I to limit the recovery sought to attorney’s fees

and costs in accordance with Paragraphs 12 and 22 of the Agreement.

In accordance with Megatrux, the Court will allow plaintiff to

amend Count I to limit recovery to attorney’s fees and costs.




                                       - 12 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Defendant’s Motion for Summary Judgment (Doc. #46) is

GRANTED IN PART AND DENIED IN PART to the extent that summary

judgment is granted as to Count I with leave to amend and denied

as to Count III.    Plaintiff may file a Second Amended Complaint

in accordance with this Opinion and Order within FOURTEEN (14)

DAYS.

     2.   Defendant’s Motion to Strike (Doc. #54) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __25th__ day of

October, 2019.




Copies:
Counsel of Record




                              - 13 -
